DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed 8/22/2022 has been entered.  Claims 11 and 33 were amended.  Claims 11, 13-15, 25-28 and 33 are pending examination.  

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-15, 25-28 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lipman (US 2004/0241215; effective date December 2, 2004) in view of Hart (US 2006/0269591; effective date November 30, 2006) and in further in view of Lykke (US 2004/0065232; effective date April 8, 2004).
Applicants Invention
Applicant claims an adhesive composite comprising; a breathable polymeric backing layer having a first and second adhesive layer; the first layer comprising (a) a solvent-based acrylic pressure sensitive adhesive and (b) 20-80% by weight of at least one super-absorbent polymer or hydrocolloid and (b) 20-80% by weight of at least one super-absorbent polymer or hydrocolloid, having an average particle size of 20-150um, wherein the thickness of the adhesive layer is about 40-200um, and the second layer comprising a first surface and a second skin-contacting surface comprising a rubber-based adhesive, wherein the thickness is at least 200um, wherein the overall fluid handling capacity of at least 4000 g/m2/24 hours, the overall thickness is 80-400um, the moisture vapor transmission rate is at least 1100 g/m2/24 hours and a static absorption greater than 600 g/m2/24 hours.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Lipman teaches a system for managing a skin wound comprising at least one occlusive dressing; and at least one moldable composition, in which the occlusive dressing includes an occlusive layer and a fluid-absorbing pressure sensitive adhesive layer material which is a mixture of at least one water-soluble and/or water-swellable polymer, and the moldable composition is moldable to fill the body contours (abstract).  Two occlusive dressings may be utilized wherein the first occlusive dressing exhibits a moisture absorbing capacity greater than 3000 g/m2/24 hours and a second dressing exhibiting a moisture absorbing capacity in a range of 300-5000 g/m2/24 hours [0009].  The adhesive material of the dressings include any medical grade adhesive, including 0-50% of adhesives selected from solvent acrylic-based adhesives and rubber-based adhesives [0036-0039].  The adhesive can be a blend of rubbers in and about from 0-50% of the formulation [0050].  Also, water-soluble/swellable polymers such as sodium polyacrylate, a super absorbent, may be used [0053].  The moisture vapor transmission rate of the top layer can be 100-2000 g/m2/24 hours [0071].  The thickness of the occlusive top layer is about 4-1500 um [0072].  The water soluble/swellable adhesives may comprise one or more hydrocolloids and are 10-70% of the adhesive [0055-58].  The adhesive may cross-link via chemical of physical means [0044]. The moisture (fluid) absorbing capacity is at least 300-15,000 g/m2/24 hours [0061].  The moisture vapor transmission rate is in the range of from 100-2000 g/m2/24 hours [0071].  There may also be an adjunct moisture absorbing layer, a hydrocolloid-containing layer, between the occlusive layer and the fluid-absorbing pressure-sensitive adhesive layer [0084].  The dressings are provided with a release layer, backing layer and/or carrier material [0150].  The dressing contains openings of separations which imply that it is breathable [0152]. Antimicrobial agents such as silver sulfadiazine and benzylalkonium chloride may be added into the composition [0146].  Lipman also teaches an adjunct moisture absorbing layer comprising a further second adjunct absorbing layer between the between the occlusive layer and the fluid-absorbing layer comprising a hydrocolloid adhesive composition [0083].  
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
Lipman fails to teach a specific thickness of the adhesive layer.  It is for this reason that Hart is joined.  
Hart teaches patches with an adhesive layer (abstract).  The thickness of the adhesive layer ranges from 20-300 microns and have vapor permeability ranging from 200-6000g/m2/day [0009].  The adhesives include solvent based acrylic adhesives that are skin friendly and include natural rubbers [0013-14].
Lipman and Hart fail to teach that the hydrocolloid has an average particle size of from 1-400um.  It is for this reason that Lykke is joined.
Lykke et al. teaches a hydrocolloid adhesive composition wherein the typical particle size is 60-100um which may comprise hydrocolloids having a particle size below 20um [0088-0100].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to combine the teachings of Lipman, Hart and Lykke to include an adhesive thickness of about 20-200 microns with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to combine the teachings because Hart teaches the use of solvent based acrylic adhesives at this thickness are known in the art to be skin friendly.
It would have been prima facie obvious to combine the teachings of Lipman, Hart and Lykke to include hydrocolloid with a particle size between 20-400um with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to optimize the particle size in this range because Lykke teaches that the typical particle size of hydrocolloids in adhesives is 60-100um.  

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant first argues that Lipman, Hart and Lykke nowhere suggests a breathable adhesive layer having a particle size of 20-150 um because Lykke teaches against using hydrocolloids having a larger particle size than the microcolloids upon swelling.  The Examiner is not persuaded by this argument.  First, the claims are drawn to particles with an average particle size of 20-150um.  The term average means some particles may be smaller and some particles may be larger.  Lykke teach that at least a portion of the absorbent particles are micronized to a size less than 20 um, however the amounts range from 5-100% microcolloid particles [0020-28].  Lykke also teach the hydrocolloids are typically 60-100 um therefore and particles less than 20 microns may be inhaled and cause health hazards when milled [0033].  Therefore, one of ordinary skill would have been motivated to maintain particles with an average particle size greater than 20um at the time of invention to avoid health issues.
Applicant further argues there is no motivation to combine the teachings of Lipman relating to occlusive adhesive and Hart relating to non-occlusive adhesive patch.  The Examiner is not persuaded by this argument because it is unclear how the limitation of an occlusive or non-occlusive patch relate to the scope of the claims.  Furthermore, both Lipman and Hart are drawn to the same field of endeavor, namely dermal patch compositions.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617